   Case 4:19-cv-02160 Document 1 Filed on 06/14/19 in TXSD Page 1 of 9



                            In the United States District Court
                            for the Southern District of Texas,
                                     Houston Division

 Edgar Solano,

          Plaintiff,

 v.                                                    Civil Action No. 4:19-cv-2160

 Timothy Schroder and Schroder’s
 Towing & Auto Salvage, LLC

          Defendants.

                           Defendants’ Notice of Removal

To the Honorable Judge of Said Court:
      Defendants, Timothy Schroder and Schroder’s Towing & Auto Salvage, LLC,

file this notice of removal under 28 U.S.C. §1446(a) and in accordance with Local

Rule 81, and respectfully shows as follows:


                                      I.      Introduction

         1.     Plaintiff Edgar Solano filed his state court action against Defendants,

Timothy Schroder and Schroder’s Towing and Auto Salvage in Harris County,

Texas, on or about May 6, 2019. 1 The case was docketed as Cause No. 1132927,

Edgar Solano v. Timothy Shroder [sic] and Shroder’s Towing & Auto Salvage




1 See Plaintiff’s Original Petition with Request for Disclosure, a copy of which is attached as Ex-
hibit C-1. (The Petition incorrectly names Defendants as “Timothy Shroder” and “Shroder’s Tow-
ing and Auto Salvage”)
     Case 4:19-cv-02160 Document 1 Filed on 06/14/19 in TXSD Page 2 of 9



[sic], in County Civil Court at Law No. 1, Harris County, Texas. 2

            2.       Defendant Timothy Schroder was personally served with Plaintiff’s

Original Petition with Request for Disclosure on May 23, 2019. 3

            3.       Defendant Schroder’s Towing and Auto Salvage, LLC was served

through the Texas Secretary of State on May 24, 2019. 4

            4.       Plaintiff has alleged claims of general negligence, infliction of bodily

injury, and vicarious liability against Defendants. 5

            5.       These claims arise out of alleged injuries Plaintiff alleges he received

after a motor vehicle accident and subsequent alleged altercation on or about Sep-

tember 19, 2017, on Studemont Road, Harris County, Texas. 6

            6.       Plaintiff’s Petition seeks reasonable and necessary past and future

medical expenses; past and future physical pain and suffering; past and future

mental anguish; and past and future loss of income; and past and future physical

impairment. 7

            7.       Defendants’ Notice of Removal is timely as it is filed within 30 days

of when Defendants were served.




2 Id.

3 See     Exhibit C-6.
4   See Exhibit C-7.
5 See     Exhibit C-1.
6 Id.

7   Id.




                                                 2
     Case 4:19-cv-02160 Document 1 Filed on 06/14/19 in TXSD Page 3 of 9



        8.      Additionally, Defendant’s Notice of Removal is timely as it is filed

within 30 days of when it was first ascertainable that the case could be removed

based upon diversity jurisdiction. See 28 U.S.C. § 1446(b)(3); Braud v. Transport

Service Co. of Illinois, 445 F.3d 801, 805 (5th Cir. 2006); Chambers v. Bielss, No.

3:08-CV-372-KC, 2008 WL 5683483, *4 (W.D. Tex. 2008) (not designated for

publication).

        9.      The one-year deadline on removal for diversity cases under 28 U.S.C.

§ 1446(c) has not elapsed.

                                     II.      The Parties

        10.     According to the Original Petition, Plaintiff, Edgar Solano, is an in-

dividual who resides in Harris County, Texas, and therefore is a citizen of Texas.

        11.     According to the Original Petition, Defendant Timothy Schroder is a

citizen of the state of Ohio, who was served with process at his business address,

7524 Oak Grove Drive, Georgetown, Ohio, 45121-9625.

        12.     Defendant Schroder’s Towing & Auto Salvage, LLC is a foreign cor-

poration organized and existing under the laws of the state of Ohio. Its principal

place of business is located at 7524 Oak Grove Drive, Georgetown, Ohio, 45121-

9625. Therefore, Schroder’s Towing & Auto Salvage, LLC is a citizen of Ohio.

                              III.         Basis for Removal
A.      Removal Standard

        13.     District courts of the United States are conferred original jurisdiction

over any civil matter between citizens of different states involving an amount in

controversy that exceeds $75,000, exclusive of interest and costs, pursuant to




                                                3
  Case 4:19-cv-02160 Document 1 Filed on 06/14/19 in TXSD Page 4 of 9



28 U.S.C. § 1332(a). Any civil action brought in a state court of which the district

courts of the United States have original jurisdiction may be removed by the de-

fendant to a district court of the United States for the district and division where

the state action is pending. See 28 U.S.C. § 1441(a).

       14.    For purposes of assessing diversity of citizenship, a corporate entity

is deemed to be a citizen of both the state in which it is incorporated as well as the

state where it maintains its principal place of business. See 28 U.S.C. § 1332(c)(1);

Mullins v. Test America, Inc., 564 F.3d 386, 397 n.6 (5th Cir. 2009). With regard

to determining whether diversity jurisdiction is present, citizenship is determined

at the time the state court suit was filed. See Smith v. Sperling, 354 U.S. 91, 93

(1957); Harris v. Black Clawson Co., 961 F.2d 547, 549 (5th Cir. 1992).

       15.    Diversity jurisdiction depends upon a showing of complete diversity,

which means that no plaintiff may be a citizen of the same state as one of the de-

fendants. See Whalen v. Carter, 954 F.2d 1087, 1974 (5th Cir. 1992); Mas v. Perry,

489 F.2d 1396, 1398-1399 (5th Cir. 1974); Nelson v. St. Paul Fire & Marine Ins.

Co., 897 F. Supp. 328, 330 (S.D. Tex. 1995).

       16.    For suits involving multiple defendants, 28 U.S.C. § 1446(b), the re-

moval statute, has been interpreted to require that all defendants who have been

served timely join in the notice of removal by either signing the notice or by filing

a written consent before the expiration of the 30-day deadline for filing. Moreno

Energy, Inc. v. Marathon Oil Co., No. H-11-4518, 2013 WL 2295423, *5 (S.D. Tex.

May 22, 2013).




                                          4
     Case 4:19-cv-02160 Document 1 Filed on 06/14/19 in TXSD Page 5 of 9



B.        Removal of the State Court Action to Federal Court
          is Appropriate.

          17.     Plaintiff is a citizen of Texas; Defendants are citizens of Ohio. As a

result, there is complete diversity among the parties and removal is appropriate on

the basis of diversity jurisdiction.

          18.     Removal is additionally appropriate under diversity jurisdiction, as

the amount in controversy, exclusive of interest and costs, exceeds $75,000.

          19.     Plaintiff’s Original Petition seeks “monetary relief over $100,000 but

no more than $200,000.” This is a personal injury case in which Plaintiff seeks

damages for Defendants’ alleged negligence and infliction of bodily injury. 8

          20.     Given the nature of the claims against Defendants, the alleged dam-

ages in this action appear on the face of Plaintiff’s Original Petition clearly to ex-

ceed $75,000, exclusive of interest and costs.

          21.     If a suit is removable when it is filed, the defendant must file the no-

tice of removal within 30 days after receiving both the summons and a copy of the

complaint. Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354

(1999).

          22.     Defendants’ Notice of Removal has been filed in a timely manner.

This Notice of Removal is filed less than 30 days after Timothy Schroder was




8 See   Exhibit C-1.




                                              5
     Case 4:19-cv-02160 Document 1 Filed on 06/14/19 in TXSD Page 6 of 9



served. 9 Furthermore, it has not been 30 days since Defendant Schroder’s Towing

& Auto Salvage, LLC, was served. 10

           23.     Additionally, Plaintiff’s First Amended Original Petition seeks “mon-

etary relief over $100,000 but no more than $200,000.” 11 When a plaintiff’s mon-

etary demand is stated in the complaint, a defendant can rely on that allegation to

meet the federal court’s jurisdictional requirement. See S.W.S. Erectors, Inc. v.

Influx, Inc., 72 F.3d 489, 492 (5th Cir. 1996).

           24.     A case may be removed within 30 days after receipt by the defendant

of a pleading, motion, or other paper from which it may be ascertained that the

case is removable. See 28 U.S.C. § 1446(b)(3); Braud v. Transport Service Co. of

Illinois, 445 F.3d at 805; Chambers v. Bielss, No. 3:08-CV-372-KC, 2008 WL

5683483, *4 (W.D. Tex. 2008) (not designated for publication). However, removal

in a diversity matter must be initiated within a maximum period of one year from

the date the state court action was commenced. See 28 U.S.C. § 1446(c)(1); Ted-

ford v. Warner-Lambert Co., 327 F.3d 423, 425-426 (5th Cir. 2003).

           25.     Defendants’ Notice of Removal has been filed in a timely manner.

This Notice of Removal is filed no more than 30 days after both Defendants were

served with Plaintiff’s Original Petition. Furthermore, less than one year has

elapsed since the state court action was originally filed.



9 See    Exhibit C-6.
10   See Exhibit C-7.
11 See   Exhibit C-1.




                                             6
  Case 4:19-cv-02160 Document 1 Filed on 06/14/19 in TXSD Page 7 of 9



                           IV.     Jurisdiction and Venue
         26.   The Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332 as there is complete diversity of citizenship and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

         27.   Venue is appropriate in the Southern District of Texas, Division of

Houston under 28 U.S.C. § 1441(a) because this district and division encompass

Harris County where the state court action is pending.

                      V.         FRCP Rule 38 Jury Demand

         28.   A jury trial is demanded on all issues presented in this case.

                            VI.     Required Documents

         29.   Pursuant to 28 U.S.C. 1446(a) and Local Rule 81 of the Southern Dis-

trict of Texas, Defendants attach hereto copies of all pleadings, process, orders,

and other filings in the state court action as well as the state court action’s docket

sheet.

         30.   Pursuant to Rule 81(6) of the Local Rules of the Southern District of

Texas, Defendants attach hereto a List of All Counsel of Record (Exhibit E).

                                 VII.   Required Notice
         31.   Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly provide

notice to all adverse parties and will file a copy of this Notice of Removal with the

Harris County District Clerk’s Office.

                   VIII. Conclusion and Prayer for Relief
         Defendants, Timothy Schroder and Schroder’s Towing & Auto Salvage, LLC

respectfully request that the Honorable Court remove this action to the United




                                            7
  Case 4:19-cv-02160 Document 1 Filed on 06/14/19 in TXSD Page 8 of 9



States District Court for the Southern District of Texas. Defendants additionally

pray for such further relief to which they may prove themselves to be justly entitled.


                                        Respectfully submitted,

                                        Brown Sims



                                        ________________________
                                        Michael D. Williams
                                        Texas Bar No. 21564330
                                        Federal ID No. 6982
                                        1177 West Loop South, 10th Floor
                                        Houston, Texas 77027
                                        Tel. 713.629.1580
                                        Fax 713.629.5027
                                        mwilliams@brownsims.com

                                        Attorney in Charge for
                                        Defendants Timothy
                                        Schroder and Schroder’s
                                        Towing & Auto Salvage, LLC

                                        Of Counsel:

                                        Melanie G. Fordyce
                                        Texas Bar No. 24067602
                                        Federal ID No. 1179595
                                        Brown Sims
                                        1177 West Loop South, 10th Floor
                                        Houston, Texas 77027
                                        Tel. 713.629.1580
                                        Fax 713.629.5027
                                        mfordyce@brownsims.com




                                          8
  Case 4:19-cv-02160 Document 1 Filed on 06/14/19 in TXSD Page 9 of 9



                             Certificate of Service

I certify that on June 14, 2019, a copy of Defendant’s Notice of Removal was served
on the following:

 Jose R. Lopez, II
 Law Offices of Jose R. Lopez II, P.C.
 4601 Washington Ave, Suite 200
 Houston, Texas 77007
 lawlopez@earthlink.net



                                         ________________________
                                         Michael D. Williams




                                         9
